Exhibit 10.1



 

Envision Solar International, Inc.

Non-Employee Directors’ Compensation

Effective September 17, 2019

 

At its regularly scheduled meeting on September 17, 2019, the Board, upon the
recommendation of its Compensation Committee, approved the following directors’
compensation for non-employee directors of the Company: (1) a quarterly cash
retainer of $2,500 to be paid retroactively as of April 1, 2019; (2) an annual
grant of 12,500 shares of restricted stock to be issued under the Plan annually
on October 1 and which shall vest quarterly in four (4) equal installments; (3)
a payment of $1,000 for attendance in person (or $500 for attendance
telephonically) for regularly scheduled board meetings; and (4) to the
independent lead director, who is currently Robert C. Schweitzer, an additional
annual grant of 5,000 shares of restricted stock to be issued under the Plan
annually on October 1 and which shall vest quarterly in four (4) equal
installments. All directors are reimbursed for reasonable expenses incurred in
connection with attendance at board or committee meetings. In lieu of the above
changes to the non-employee directors’ compensation, all unvested shares of
restricted stock held by non-employee directors as of October 1, 2019 will be
cancelled.

 

 